UNITED STATES DISTRICT COURT # fo
SOUTHERN DISTRICT OF NEW YORI © “y

 

 

SS %
03-md-1570 (GEDIEN)
In re Terrorist Attacks on September 11, 2001 ~ Ye
ECF Case SS . Yo

Ss iy
This document relates to: 15-cv-9903 (GBD)(SN) we x
Thomas Burnett, Sr., et al. v. The Islamic ECFC
Republic of Iran, et al. ase

 

 

 

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENT ON BEHALF OF
BURNETT/ARAN PLAINTIFF IDENTIFIED AT EXHIBIT A

(BURNETT / IRAN XXIV)

Upon consideration of the evidence and arguments submitted by Plaintiff identified in
Exhibit A to this Order, a plaintiff in Thomas Burnett, Sr., et al. v. The Islamic Republic of fran,
et al., Case No. 15-cv-9903 (GBD)(SN), which is the estate of a victim of the terrorist attacks on
September 11, 2001 who was killed either on September 11, 2001 or in the immediate aftermath
of September 11, 2001, and the Judgment by Default for liability only against the Islamic Republic
of Iran, the Islamic Revolutionary Guard Corps, and the Central Bank of the Islamic Republic of
Iran (collectively, the “Iran Defendants”) entered on January 31, 2017 (Case No. 15-cv-9903, ECF
No. 85), together with the entire record in this case, it is hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiff in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et al., Case No. 15-
cv-9903 (GBD\SN), as identified in the attached Exhibit A, which is the estate of a victim of the

terrorist attacks on September 11, 2001, as indicated in Exhibit A, and it is

   
    
 

 

 

 
Case 1:03-md-01570-GBD-SN Document 5904 Filed 02/11/20 Page 2 of 2

ORDERED that the Plaintiff identified in Exhibit A is awarded: compensatory damages
for decedent’s pain and suffering in an amount of $2,000,000, as set forth in Exhibit A; and it is

ORDERED that the Plaintiff identified in Exhibit A is awarded prejudgment interest of
4.96 percent per annum, compounded annually, running from September 11, 2001 until the date
of judgment; and it is

ORDERED that the Plaintiff identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it is

ORDERED that the remaining Burnett/Iran Plaintiffs not appearing on Exhibit A, may
submit in later stages applications for damages awards, and to the extent they are for solatium or
by estates for compensatory damages’ for decedents’ pain and suffering from the September 11

attacks, they will be approved consistent with those approved herein for the Plaintiff appearing on

Exhibit A.

Dated: New My BB) 30 S RDERED: _ -
in  B. Done

GEORGI. DANIELS
ited States District Judge

 

 
 

 

 

 

(L1S$ ADF *9L07)
rysudzozse’] “Wl AW

00'000'000'7  $

00°000°000°% $

rysuAzozse’T]

ned

 

 

 

 

 

 

 

 

 

(QUWaddvV SWIVI1D
AYVIHM—-ONIGVATd
da GAL SAV
ONY O ALVLSA SSOT ONraaaAS | Z | AWVN LSV1 WYN AIWVN LSU
YO-LNIVIdNGD | XOd LNNOWV cS aTaqiIn
OINONODT ANV NIVd = | SLNIGIO9d S.LINACAOAC
dadqNnaWv INaNDaNLr INaqaoaa | INdaqoaa = 11/6 S.INAGAIAG 11/6
NE Hd VuDVuvd) TIVNIA TVWLOL . . * 11/6
AALLVLINASANd a
TIVNOSUAd
V LISUHXa

 

T JOT a6ed 02/TT/Z0 pallid T-v06S JuBWwND0q

NS-089-02STO-Pw-€0-T aseD

 

 
